Citation Nr: 0504582	
Decision Date: 02/17/05    Archive Date: 02/24/05	

DOCKET NO.  02-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is entitled to improved disability 
pension benefits based upon his income.

(The issues of entitlement to service connection for pes 
planus, degenerative arthritis of the shoulders, cervical 
spine, elbows, wrists, hands, hips, knees, and ankles, 
lumbosacral strain with degenerative joint disease, 
arteriosclerotic heart disease, generalized anxiety disorder 
with depressive features, and onychomycosis of the toenails, 
are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  A September 2001 rating decision, in pertinent 
part, found that the veteran was entitled to receive 
nonservice-connected pension benefits based on inability to 
secure and follow a substantially gainful occupation due to 
disability.  However, payment of such benefits was denied 
based on excessive income.


FINDING OF FACT

As of June 14, 2004, the veteran's annual countable income 
consisted of his Social Security benefits and Social Security 
benefits for one child; this amount is less than $14,647.  


CONCLUSION OF LAW

From June 14, 2004, the veteran's countable annual income is 
under the limit for payment of improved disability pension 
benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
15).

In any event, the veteran was provided regulations 
implementing the VCAA in the statement of the case issued in 
June 2004.  Further, the Board's decision herein is a grant 
of benefits.  

The maximum annual income limitation for a veteran with two 
dependents from December 1, 2003, is $14,647.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23; M21-1, Part 1.  

During a personal hearing held before the undersigned via 
video conferencing in August 2004 the veteran testified, at 
page 29, that he had stopped all employment in December 2003.  
He testified that he had not worked since that time.  He 
further testified, at pages 28 and 29, that one of his 
adopted grandchildren had turned 18 in June 2004 so he was 
only receiving Social Security benefits for the remaining 
adopted grandchild.  The veteran also testified that the 
child who had turned 18 in June 2004 was beginning his final 
year of high school in September 2004.  

The records indicates that in January 2004 the veteran's 
monthly Social Security benefits were approximately $692, and 
the monthly Social Security benefits for each of his adopted 
children was approximately $333.  With consideration that one 
of the adopted children (C.L.) became 18 on June 14, 2004, 
and no longer received Social Security benefits, the 
veteran's total monthly income from Social Security benefits 
was approximately $1,025.  Therefore, his annual countable 
income, from June 14, 2004, was $12,300.  This is less than 
the maximum countable annual income allowed at that time 
($14,647) even without considering whether the remaining 
adopted child's income could be excluded due to hardship.  
Therefore, the veteran is eligible for improved disability 
pension benefits based upon his income after the termination 
of Social Security benefits for the oldest adopted child on 
June 14, 2004.  


ORDER

Entitlement to improved disability pension benefits based 
upon annual countable income is established from June 14, 
2004, and the appeal is granted.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


